AO 2458 (Rev. 05/15/2018) Judg111ent in a Crin1inal Petty Case (Modified)                                                              Page   of I



                                     UNITED STATES DISTRICT CO
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                     RTL-~~:-~~'.~
                                                                                                         ClioRI< US :JIST'ilCI COURT
                                                                                                      SOUTHFRl\l rJISTRiCT OF C.ALIFORNIA
                                                                                              ~---~" ·····---'·'EPUTY
                                                                                                      BY
                      United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                               (For Offenses Committed On or After November I, 1987)
                                 v.

                      Genaro Carrasco-Villalba                                 Case Number: 3:19-mj-20150-LL

                                                                              Benjamin B. Kington
                                                                              Defendant's Attorney


REGISTRATION NO. 82256298

THE DEFENDANT:
 C8l pleaded guilty to count(s) 1 of Complaint
                                            ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                            Count Number(s)
8:1325(a)(2)                        ILLEGAL ENTRY (Misdemeanor)                                                  1


  D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




  D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  C8l Assessment: $10 WAIVED          C8l Fine: WAIVED
  C8l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, January 14, 2019
                                                                             Date of Imposition of Sentence



                                                                             Hlif.J.Jl::;~LOCK
                                                                             UNITED STATES MAGISTRATE JUDGE

                                                                                                                        3:19-mj-20150-LL
